       1:19-cv-01411-MMM-JEH # 1             Page 1 of 9                                            E-FILED
                                                                    Friday, 20 December, 2019 09:53:51 PM
                                                                               Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS
                                  AT PEORIA, ILLINOIS

MEREDITH DOWNES,                                     )
                                                     )         JURY DEMAND
       Plaintiff,                                    )
                                                     )         Case No. 19-CV- _______________
                                                     )
v.                                                   )
                                                     )
ILLINOIS STATE UNIVERSITY,                           )
                                                     )
                                                     )
       Defendant.                                    )

                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, MEREDITH DOWNES (hereinafter referred to as

“Downes”), by and through her attorneys, Costigan & Wollrab, P.C., and complaining of the

Defendant, ILLINOIS STATE UNIVERSITY (hereinafter referred to as “ISU”), states as

follows:

I.     JURISDICTION

       1.      That this action is brought under Title VII of the Civil Rights Act of 1964, 42

U.S.C. § 2000e-16, and the Equal Pay Act of 1963, 29 U.S.C. § 206(d), which together with 28

U.S.C. § 1331 vest this Honorable Court with jurisdiction.

       2.      Downes has complied with all pertinent administrative prerequisites by timely

filing a Charge of Discrimination with the United States Equal Employment Opportunity

Commission (hereinafter referred to as the “EEOC”). Downes has received a “Right to Sue

Letter” from the EEOC, a copy of which “Right to Sue Letter” is attached hereto and

incorporated herein by reference as “Plaintiff’s Exhibit A.”


                                           Page 1 of 9
        1:19-cv-01411-MMM-JEH # 1              Page 2 of 9



       3.      This Complaint is being brought within ninety (90) days of Downes’ receipt of

the “Right to Sue Letter.”

II.    VENUE

       4.      Venue is properly placed in the Central District of Illinois, Peoria Division, under

28 U.S.C. § 1391(b). Downes resided in Bloomington, McLean County, Illinois at all times

relevant to the matters set forth in this Complaint. ISU is a public, state university of the State of

Illinois. ISU’s principal place of business is in Normal, McLean County, Illinois. Lastly, the acts

complained of herein transpired in Normal, McLean County, Illinois.

III.   PARTIES

       5.      Downes is a citizen of the United States of America and is a resident of

Bloomington, McLean County, Illinois. Downes was a resident of Bloomington, McLean

County, Illinois at all times relevant to the matters set forth in this Complaint. Downes is over

the age of eighteen (18) years.

       6.      ISU is a public, state university of the State of Illinois. ISU’s principal place of

business is located in Normal, McLean County, Illinois.

       7.      ISU is an employer within the meaning of both Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e-16, and the Equal Pay Act of 1963, 29 U.S.C. § 206(d).

IV.    FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

       8.      Downes is employed by ISU and has been employed by ISU at all times relevant

to the matter set forth herein. Downes began her employment with ISU on January 10, 1997 and

received tenure on February 1, 2002.

       9.      Downes is a tenured, full professor in ISU’s Department of Management and

Quantitative Methods.



                                             Page 2 of 9
        1:19-cv-01411-MMM-JEH # 1             Page 3 of 9



       10.     There are nine (9) tenured, full professors in ISU’s Department of Management

and Quantitative Methods. Of these nine (9) individuals, Downes is the sole female tenured, full

professor in the Department.

       11.     ISU’s “Faculty Appointment, Salary, Promotion, and Tenure Policies”

(hereinafter referred to as the “ASPT”) govern the terms and conditions upon which faculty

members’ salaries are based. The ASPT also sets forth the means by which faculty members

shall be evaluated on an annual basis and the terms and conditions upon which faculty members

shall receive annual raises. A true and accurate copy of the ASPT is attached hereto and

incorporated herein as “Plaintiff’s Exhibit B.”

       12.     In accordance with the ASPT, the Department of Management and Quantitative

Methods has implemented its own Appointment, Salary, Promotion, and Tenure Policies

(hereinafter referred to as the “Department Policies”). The Department Policies provide for

Department faculty members to receive either a “Standard Raise” or a “Raise Above the

Standard Increment” based upon faculty members’ annual performance evaluations. Faculty

members eligible for a “Standard Raise” are those who “(1) maintain an acceptable level of

performance in teaching[,] . . . (2) maintain an acceptable level of intellectual contributions, that

is, research and scholarship[,] . . . [and] (3) exhibit good department citizenship and maintain an

acceptable level of service relative to faculty rank.” Faculty members eligible for a “Raise Above

the Standard Increment” are those who “(1) have good teaching performance[,] . . . (2) have

significant research outcomes as defined by outcomes which have an impact on the field[,] . . .

and (3) make significant service contributions.” A true and accurate copy of the Department

Policies are attached hereto and incorporated herein as “Plaintiff’s Exhibit C.”

       13.     The Department Policies include the following pertinent language concerning



                                             Page 3 of 9
       1:19-cv-01411-MMM-JEH # 1             Page 4 of 9



annual salary increases:

       Raises will be distributed using the following guidelines:
       (1) 20% of the “available raise pool” (available raise pool = raise pool minus the
       10% held by the Provost’s office) will be distributed to raise eligible faculty at the
       university standard increment as per Section 7.2a and 2b of the University’s
       ASPT guidelines. This amount will be distributed as an equal percentage of the
       base to all raise eligible faculty.
       (2) The remainder of the “available raise pool” will be distributed as a . . .
       [Department Faculty Staff Committee] standard increment to “raise eligible”
       faculty who maintain a level of intellectual contribution sufficient to be viewed as
       “academically qualified” under AACSB standards as indicated below. This
       amount will be distributed as an equal percentage of the base salary. The
       distribution will occur as follows:
               If the remainder of the available raise pool (see above) is less than 3%,
               then 75% of this pool will be distributed as an equal percentage of base
               salary to all raise eligible faculty who maintain academically qualified
               status. The distribution of the rest of the funds will be based on
               performance.
               If the remainder of the available raise pool (see above) is 3% or more, then
               50% of this pool will be distributed as an equal percentage of base salary
               to all raise eligible faculty who maintain academically qualified status.
               The distribution of the rest of the funds will be based on performance and
               equity considerations. The allocation between performance and equity will
               be distributed by a departmental vote at that time.

       14.     The Department of Management and Quantitative Method’s faculty performance

evaluations are made on February 1st of each year by a four (4)-member Department Faculty

Staff Committee. The Department Faculty Staff Committee consists of the chair of the

Department of Management and Quantitative Methods as well as three (3) other faculty members

in the Department. The chair of the Department makes raise and salary decisions based on said

evaluations.

       15.     In her most recent annual performance evaluation issued on or about February 1,

2019, Downes met all the criteria for “Raise Above the Standard Increment.” This review was

consistent with Downes’ ratings for the past nine (9) calendar years.

       16.     In spite of the foregoing, as of February 1, 2019, Downes earned less than all but



                                            Page 4 of 9
       1:19-cv-01411-MMM-JEH # 1             Page 5 of 9



two (2) tenured, full professors in the Department of Management and Quantitative Methods.

The two (2) colleagues that earn less than Downes are not similarly situated to her. Indeed, those

two (2) professors are either retiring or on inactive status. Furthermore, upon information and

belief, Downes has earned a higher rating than some, if not all, of her six (6) male colleagues that

earn significantly higher salaries than she does. Indeed, Downes has a record of publishing more

scholarly articles than all but three (3) of her eight (8) male colleagues. Additionally, Downes

has been denied the ability to teach four (4) successive summer courses without penalty (and

thereby increase her earnings for purposes of calculating her pension) while all of her male

colleagues have been afforded this opportunity without penalty.

       17.     The current interim chair of the Department of Management and Quantitative

Methods, Roberta Trites, is an English professor. Roberta Trites has acknowledged to Downes

that the Department of Management and Quantitative Methods has not compensated its female

faculty comparably to similarly situated male faculty. Nonetheless, although Department Policies

allow for equity consideration to rectify such patterns and practices, Downes has never received

an equity consideration that closes the aforementioned gender pay gap and the Department has

never voted on a distribution of equity-based raises in accordance with Department Policies.

       18.     On or about February 21, 2019, Downes confronted Roberta Trites about the fact

that Downes earned less than her similarly situated male colleagues on the basis of her sex.

Downes specifically asserted that she had discovered that this practice began under former chair

John Lust and has thus been a continuing harm. Roberta Trites rejected Downes’ concerns and

refused to rectify the situation. Roberta Trites further threatened retaliation against Downes by

suggesting that such comments could be the basis of a defamation suit against Downes.




                                            Page 5 of 9
        1:19-cv-01411-MMM-JEH # 1             Page 6 of 9



    COUNT I – VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT OF 1964

        19.-36. Downes hereby incorporates Paragraphs One (1) through Eighteen (18) of this

Complaint, above, as Paragraphs Nineteen (19) through Thirty-Six (36) of this Count I as if fully

set forth herein.

        37.     Under Title VII of the Civil Rights Act of 1964, it is unlawful for a public or

private employer to discriminate, limit, segregate, or classify employees on the basis of sex. Such

unlawful discrimination includes, but is not limited to, sex discrimination in wages.

        38.     ISU has violated Title VII of the Civil Rights Act of 1964 in the following ways:

        a.      ISU treated Downes’ similarly situated male tenured, full professors in the

                Department of Management and Quantitative Methods more favorably than

                Downes by paying them higher salaries than Downes as a result of their sex;

        b.      ISU had an actual desire to pay Downes less than her male colleagues on the basis

                of her sex. This is evidenced by Downes’ equal rank to her male colleagues,

                consistent ranking as “Raise Above the Standard Increment,” and her publication

                track record;

        c.      ISU refused to utilize its own ASPT and Department Policies to furnish Downes

                with raises in accordance with equity considerations; and

        d.      ISU, through the interim chair of the Department of Management and

                Quantitative Methods, threatened to retaliate against Downes when Downes

                attempted to discuss the aforementioned issues with the interim chair.

        39.     At all times relevant herein, Downes was a member of a protected class by virtue

of her sex, was meeting ISU’s legitimate expectations, and received less compensation from ISU

than her male colleagues as a result of her sex (by extension, ISU treated Downes’ similarly



                                             Page 6 of 9
          1:19-cv-01411-MMM-JEH # 1            Page 7 of 9



situated male colleagues more favorably).

          40.    As a result of ISU’s violations of Title VII of the Civil Rights Act of 1964,

Downes has been damaged. Downes’ damages include, but are not limited to, compensatory

damages in an amount comparable to the earnings of her similarly situated male colleagues and

attorney’s fees.

          WHEREFORE, the Plaintiff, MEREDITH DOWNES, respectfully prays that this

Honorable Court enter an Order granting the Plaintiff, MEREDITH DOWNES, the following

relief:

          A.     Compensatory and liquidated damages, including punitive damages, attorney’s

                 fees, and costs, in an amount that will fully and fairly compensate her for her

                 injuries and damages; and

          B.     Any and all further relief that this Honorable Court deems equitable and just.

                      COUNT II – VIOLATION OF THE EQUAL PAY ACT

          41.-58. Downes hereby incorporates Paragraphs One (1) through Eighteen (18) of this

Complaint, above, as Paragraphs Forty-One (41) through Fifty-Eight (58) of this Count II as if

fully set forth herein.

          59.    The Equal Pay Act prohibits an employer from discriminating

          between employees on the basis of sex by paying wages to employees . . . at a rate
          less than the rate at which he pays wages to employees of opposite sex . . . for
          equal work on jobs the performance of which requires equal skill, effort, and
          responsibility, and which are performed under similar working conditions, except
          where such payment is made pursuant to (i) a seniority system; (ii) a merit
          system; (iii) a system which measures earnings by quantity or quality of
          production; or (iv) a differential based on any other factor other than sex.

          60.      ISU has violated the Equal Pay Act in the following ways:

          a.     ISU treated Downes’ similarly situated male tenured, full professors in the



                                              Page 7 of 9
          1:19-cv-01411-MMM-JEH # 1           Page 8 of 9



                Department of Management and Quantitative Methods more favorably than

                Downes by paying them higher salaries than Downes as a result of their sex;

          b.    ISU had an actual desire to pay Downes less than her male colleagues on the basis

                of her sex. This is evidenced by Downes’ equal rank to her male colleagues,

                consistent ranking as “Raise Above the Standard Increment,” and her publication

                track record;

          c.    ISU refused to utilize its own ASPT and Department Policies to furnish Downes

                with raises in accordance with equity considerations; and

          d.    ISU, through the interim chair of the Department of Management and

                Quantitative Methods, threatened to retaliate against Downes when Downes

                attempted to discuss the aforementioned issues with the interim chair.

          61.   At all times relevant herein, Downes was a member of a protected class by virtue

of her sex, was meeting ISU’s legitimate expectations, and received less compensation from ISU

than her male colleagues as a result of her sex (by extension, ISU treated Downes’ similarly

situated male colleagues more favorably).

          62.   As a result of ISU’s violations of the Equal Pay Act, Downes has been damaged.

Downes’ damages include, but are not limited to, compensatory damages in an amount

comparable to the earnings of her similarly situated male colleagues and attorney’s fees.

          WHEREFORE, the Plaintiff, MEREDITH DOWNES, respectfully prays that this

Honorable Court enter an Order granting the Plaintiff, MEREDITH DOWNES, the following

relief:

          A.    Compensatory and liquidated damages, including punitive damages, attorney’s

                fees, and costs, in an amount that will fully and fairly compensate her for her



                                            Page 8 of 9
  1:19-cv-01411-MMM-JEH # 1         Page 9 of 9



       injuries and damages; and

  B.   Any and all further relief that this Honorable Court deems equitable and just.

PLAINIFF DEMANDS TRIAL BY JURY ON ALL COUNTS OF THIS COMPLAINT.



                                     Respectfully Submitted,

                                     MEREDITH DOWNES, Plaintiff,



                                     By: /s/ Dawn L. Wall___________________
                                             Dawn L. Wall
                                             ARDC No. 6196948
                                             Costigan & Wollrab, P.C.
                                             308 East Washington Street
                                             Bloomington, Illinois 61701
                                             Phone: (309) 828-4310
                                             Fax: (309) 828-4325
                                             dwall@cwlaowffice.com




                                   Page 9 of 9
